DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claim(s) 1 and 5-8, drawn to an agricultural composition comprising a polymer, a crop protection agent, a root proliferant, and optionally an inert ingredient, wherein (a) the crop protection agent and the root proliferant are substantially dispersed in a matrix, the matrix encapsulated by a polymer layer such that the agricultural composition has an overall water permeability of about 1 to about 2000 g/m?/day at 25 degrees Celsius; and (b) the root proliferant comprises phosphate 

• Group II, claim(s) 45-52, drawn to a method of increasing uptake of a crop protection agent in a crop plant.

• Group III, claim(s) 53-66, drawn to a method of increasing yield of a crop in a field, the method comprising providing an agricultural composition during planting of the crop seed in the field, wherein the agricultural composition comprises a. a root proliferant component and b. a crop protection agent.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of an agricultural composition comprising a polymer, a crop protection agent, a root proliferant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combination of Kratz (WO 2016/099919 A1) and Yadav (US 2015/0218059 A1). Kratz teaches an agricultural composition and method of increasing crop yield comprising a composition comprising a polymer, a crop protection agent (pesticide), a root proliferant, and optionally an inert ingredient, wherein the crop protection agent and the root proliferant are substantially dispersed in a matrix, the matrix encapsulated by a polymer layer, wherein the root proliferant is phosphate (Abstract; pg 2, [06] pg 27, [50]; (pg 11, [34]). Regarding the claim limitations of the amount of phosphate, the mass of the composition, and the aspect ratio, one of ordinary skill in the art would have the ability to determine these parameters to obtain the claimed ranges through routine experimentation. As set forth in MPEP 2144.05(II): “a change in form, proportions, or degree ‘will not sustain a patent’”.
Yadav teaches a range of water permeability that overlaps the claimed range (pg 4, [0049]). 
Therefore, the claimed method requires a water permeability of about 1 to about 2000 g/m2/day, which overlaps with the range of Yadav because Yadav teaches a permeability of from 0.001 g/m2/day to 20000 g/m2 /day. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
As such, Group I does not share a special technical feature with the instant claims of Group II (and III). Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I and II and III is broken.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. Crop protection agent: Applicant must elect a specific crop protection agent from those recited in claims 58 and 59. These species lack unity in view of the fact that they have widely different mechanisms and physical properties such as toxicity. 

2. Type of crop: Applicant must elect a specific crop, elected from the species recited in claim 54. These species lack unity in view of the fact that they are widely different species of plant. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephonic Prosecution
 	During a telephone conversation with attorney Sendil Devadas on 16 May 2022, a provisional election was made without traverse to prosecute the invention of Group III, claims 53-66, and the following species:
a. type of crop: maize                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
b. insecticide: chlorantraniliprole, reading on claims 58, 61, and 64. This election does not read on claim 60 and claim 60 is considered withdrawn.

 Affirmation of this election must be made by applicant in replying to this Office action. Claims 1, 5-8,  45-52, and 60 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species.

Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
 	Groups: The examiner has required restriction between product (Group I) and process (Groups II and III) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 	Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

Claim Status
Claims 2-4, 9-44, and 67-86 are cancelled.
Claims 1, 5-8, and 45-66 are pending.
Claims 1, 5-8, 45-52, and 60 are withdrawn.
Claims 53-59 and 61-66 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 53-59, 61-62, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kratz (WO 2016/099919 A1), in view of Yadav (US 2015/0218059 A1), and as evidenced by the online Iowa State Soil: Tama Soil Series (accessed 5-19-2022 from https://www.extension.iastate. edu/soils/iowa-state-soil-tama-soil-series).
Regarding Claim 53, Kratz teaches an agricultural method of increasing crop yield comprising a composition comprising a polymer, a crop protection agent (pesticide), a root proliferant, and optionally an inert ingredient, wherein the crop protection agent and the root proliferant are substantially dispersed in a matrix, the matrix encapsulated by a polymer layer (Abstract; pg 2, [06] pg 27, [50]) and the root proliferant comprises phosphate, (pg 11, [34]). 
For the claim 53 limitation of “comprises about 0.002 to about 2.0 grams of phosphate,” it would within the ability of one of ordinary skill to determine the appropriate amount of phosphate through routine experimentation. As set forth in MPEP 2144.05(II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In the instant case, the general conditions of the method are set forth by Kratz.
For the claim 53 limitations of “the root proliferant releases about 70-90 cumulative % of phosphate between about 30-90 days into soil after planting the crop seed and comprises about 0.002 to about 2.0 grams of phosphate” and “the crop protection agent is released into soil such that about 70-90 cumulative % of the crop protection agent is available to the crop during about 20-100 days after planting the crop seed,” Kratz teaches that “where in the range of from 80 and up to 100 percent of the agricultural composition is then released from the delayed release composition to the growing medium 2 to 30 weeks after placement in the growing medium” (pg 26, [46]), overlapping the claimed ranges.
For claims 54 and 62, Kratz teaches “the delayed release particle can be tuned to provide a growing corn plant with an amount of nitrogen fertilizer in order to maximize the yield of corn.” Such a tuning is also taught by Kratz as providing applications dependent upon the timing of the entry of pests into the fields (pg 1, [03] and [04]), reading on claim 62.
For claim 55, Kratz teaches the phosphate source as diammonium phosphate or monoammonium phosphate (pg 11, [34]).
For claim 56, Kratz teaches the “placement of the delayed release composition can be in the range of several seconds before or after up to several days, for example, 1, 2, 3, 4 , 5, 6 or 7 days before or after placement of the propagule (seed or regenerable plant part) (pg 27, [51]).
For claim 57, Kratz teaches testing on Tama soil (pg 39, [88])., a type of soil that has a lower water holding capacity, as evidenced by the online document “Iowa State Soil: Tama Soil Series.”
For claims 58, 59, and 64, Kratz teaches insecticides including the anthranilic diamide chlorantraniliprole (pg 12, [36]), the elected species of insecticide.
For the claim 61 limitation of “wherein the anthranilic diamide insecticide is released into the soil such that an effective amount of about 5-60 g/hectare is present in the soil after about 20-100 days,” Kratz teaches that the delayed release particle is enough to provide a biologically effective amount; Kratz further teaches “One of ordinary skill in the art using known techniques would be able to determine the amount needed.” See pg 26, [48]), and further teaches that “where in the range of from 80 and up to 100 percent of the agricultural composition is then released from the delayed release composition to the growing medium 2 to 30 weeks after placement in the growing medium” (pg 26, [46]), overlapping the claimed range.
For claim 65, while Kratz does not specify a percentage increase in yield, Kratz teaches that the delayed release particle can be tuned to provide a growing corn plant with an amount of nitrogen fertilizer in order to maximize the yield of corn (pgs 26-27, [49]). Since the composition of Kratz appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kratz would have had the same increase in yield as that which is instantly claimed. Something which is old (e.g. the composition of Kratz ) does not become patentable upon the discovery of a new property (e.g. the percentage increase of yield), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
Kratz does not teach the claim 53 limitation of a water permeability of about 1 to about 2000 g/m2 /day.
Yadav teaches a method of making polymer-coated fertilizers with a controlled release (Abstract). Yadav teaches that the desired chemical property of the polymer film is a water vapor transmission rate within a range of 0.001 g/m2/day to 20000 g/m2 /day (pg 4, [0049]), overlapping the claimed range.
The claimed method requires a water permeability of about 1 to about 2000 g/m2/day, which overlaps with the range of Yadav because Yadav teaches a permeability of from 0.001 g/m2/day to 20000 g/m2 /day. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kratz (cited above), in view of Yadav (cited above) and Swenson (“Corn Earworms (Lepidoptera: Noctuidae) as Pests of Soybean,” J. Integ. Pest Mngmt. 4(2): 2013, 1-8).
The teachings of Kratz and Yadav are discussed above.
The combination of Kratz and Yadav does not teach the pest as corn root worm, corn ear worm, or fall army worm.
Swenson teaches the missing element of the combination of Kratz and Yadav.
Swenson teaches that the corn earworm is a pest of corn (Abstract). Regarding the elected species of pesticide, chlorantraniliprole, Swenson teaches: 

Diamides are a recently developed insecticide class that provides excellent control of Lepidoptera, including corn earworm. Specifically, chlorantraniliprole (Rynaxypyr, DuPont, Wilmington, DE) is an anthranilic diamide insecticide with a novel mode of action that causes rapid muscle dysfunction and paralysis. Hannig et al. found that the fastest acting insecticides for lepidopteran control were methomyl (a carbamate) and the pyrethroids, but chlorantraniliprole was the fastest acting among the newer reduced-risk products.

See paragraph spanning pages 4 and 5; citations removed.
The person of ordinary skill in the art would have had a reasonable expectation of success in selecting the composition of Kratz and Yadav in a method for controlling corn earworm because Swenson teaches that chlorantraniliprole, an anthranilic diamide insecticide, is an effective agent for controlling corn earworm. The skilled artisan would have been motivated to select Swenson's chlorantraniliprole method for controlling corn earworm because Swenson teaches chlorantraniliprole was the fastest acting among the newer reduced-risk products for controlling corn earworm.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612